                                            Case 3:19-cv-03770-WHO Document 333 Filed 04/07/21 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                                                                          PUBLIC REDACTED VERSION OF
                                   7     ILLUMINA INC., et al.,                           APRIL 1, 2021 DISCOVERY ORDER (20-
                                                                                          1465 ECF No. 315, 19-3770 ECF No. 313)
                                   8                    Plaintiffs,
                                                                                            Case No. 20-cv-01465-WHO (TSH)
                                   9              v.                                        Re: Dkt. Nos. 288, 306
                                  10     BGI GENOMICS CO., LTD., et al.,                    Case No. 19-cv-03770-WHO (TSH)
                                  11                    Defendants.                         Re: Dkt. No. 303

                                  12
Northern District of California
 United States District Court




                                  13
                                               The Court held a hearing on March 30, 2021 concerning two joint discovery letter briefs.
                                  14
                                       This order follows.
                                  15
                                       A.      Illumina’s Interrogatories 2 and 22 (20-1465 ECF No. 288)
                                  16
                                               In 20-1465 (but not 19-3770), Illumina moves to compel further responses to its
                                  17
                                       interrogatories (“rogs”) 2 and 22. Rog 2 asks Defendants to “Identify all instances in which
                                  18
                                       CoolMPS has been used, distributed, tested, offered for sale, or sold in the United States or
                                  19
                                       abroad, and the circumstances relating to such events, including (without limitation) which
                                  20
                                       Defendant or third party used or distributed CoolMPS, when and where such event occurred,
                                  21
                                       whether such event occurred at the direction or control of another entity, and the intended purpose
                                  22
                                       of such event.” Defendants’ response is as follows: “CoolMPS has not been sold, distributed, or
                                  23
                                       offered for sale in the U.S. Development of CoolMPS began in 2016. Development experiments
                                  24
                                       relating to CoolMPS also occurred in 2018 and 2019. CoolMPS commercial kit products
                                  25
                                       imported from MGI were used in CGI’s facility in San Jose on a number of occasions relating to
                                  26
                                       development beginning on or about January 2020.”
                                  27
                                               Rog 22 is the same as rog 2 but asks about StandardMPS. Defendants’ response is:
                                  28
                                         Case 3:19-cv-03770-WHO Document 333 Filed 04/07/21 Page 2 of 9




                                   1   “Defendants have not distributed, sold, or offered for sale StandardMPS in the U.S. Defendants

                                   2   have used StandardMPS internally for their own purposes, [redacted].”

                                   3          Illumina moves to compel two types of information responsive to these rogs. First,

                                   4   Illumina seeks to learn the number of times that Defendants have used CoolMPS and

                                   5   StandardMPS in the United States. Contrary to Defendants’ argument, this information is

                                   6   responsive to the rogs, which ask Defendants to “Identify all instances in which CoolMPS [or

                                   7   StandardMPS] has been used . . . in the United States . . .” Defendants’ response to rog 2 states

                                   8   that CoolMPS has been used in the San Jose facility “on a number of occasions” since January

                                   9   2020 but does not say or estimate what that number is. Their response to rog 22 says that they

                                  10   “have used” StandardMPS in connection with two other companies, but does not say how many

                                  11   times they have used it.

                                  12          Because each use is an alleged infringement, discovery about the number of times
Northern District of California
 United States District Court




                                  13   Defendants have infringed in the United States is relevant to damages. See TecSec, Inc. v. Adobe

                                  14   Inc., 978 F.3d 1278, 1291 (Fed. Cir. 2020) (patent owner “presented no evidence of damages

                                  15   caused by Adobe’s direct infringement” where it did not provide “the number of times that Adobe

                                  16   employees installed Acrobat”). Also, the number of times Defendants have infringed in the

                                  17   United States is relevant to Georgia Pacific factor 11: “The extent to which the infringer has

                                  18   made use of the invention; and any evidence probative of the value of that use.” Georgia-Pacific

                                  19   Corp. v. U.S. Plywood Corp., 318 F. Supp. 1116, 1120 (S.D.N.Y. 1970).

                                  20          Defendants argue that coming up with an exact answer to this question is extremely

                                  21   burdensome and perhaps impossible. They say that [redacted]. They assert that it is not a simple

                                  22   question to determine how many times any given chemistry has been used. Defendants say that

                                  23   performing such an analysis would require combing through Defendants’ millions of pages of

                                  24   produced documents, identifying the reagents that were actually used, and tallying such uses.

                                  25   They say this is too burdensome and not proportional to the needs of the case.

                                  26          Defendants present argument as if a rog response must contain either (1) perfect

                                  27   information or (2) no information. The Court doesn’t buy it. Defendants can use their best efforts

                                  28   to come up with a reasonable estimate. Rather than reviewing every single document that may
                                                                                        2
                                         Case 3:19-cv-03770-WHO Document 333 Filed 04/07/21 Page 3 of 9




                                   1   reflect an infringing use, Defendants can review samples, perhaps concerning certain periods of

                                   2   time or certain types of experiments, and extrapolate from those. Defendants can also interview

                                   3   their employees to get their best estimates. This will be hard work, and it will require more than

                                   4   just a back-of-the-envelope guess, but with appropriate effort Defendants can come up with an

                                   5   informed estimate of how often they have used CoolMPS or StandardMPS in the United States.

                                   6          Let’s turn to the next issue. Illumina moves to compel worldwide sales information of the

                                   7   accused products. This information is relevant for two reasons. First, it is relevant to whether a

                                   8   permanent injunction should issue. In granting a preliminary injunction, Judge Orrick found that

                                   9   foreign sales of Defendants’ accused products are relevant to irreparable harm. He explained that:

                                  10   “It is undisputed that Illumina is currently the primary actor in the market, and BGI’s commercial

                                  11   expansion into the United States would create essentially a two-player market. Sales made to BGI

                                  12   would almost certainly translate to lost revenue for Illumina.” 19-3770 ECF No. 185 at 18. “In
Northern District of California
 United States District Court




                                  13   addition, there is a high likelihood of price erosion. BGI admits that it competes with Illumina on

                                  14   price and touts its products as having a lower price point.” Id. “BGI also does not seriously

                                  15   dispute that in China, where it has already competed with Illumina, Illumina has had to lower its

                                  16   prices. Although BGI suggests that sales in China are irrelevant to the U.S. market, it does not

                                  17   provide any substantive argument to distinguish the two markets. I am persuaded by Illumina’s

                                  18   position that evidence from another market in which Illumina and BGI have competed is probative

                                  19   of the potential impact of competition in the United States.” Id. (citations omitted). Indeed, given

                                  20   Defendants’ representation that they have not made any sales in the United States, it would seem

                                  21   that foreign sales in markets where Illumina also competes might be the best way to show the

                                  22   price erosion and loss of market share that could happen if a permanent injunction were not issued.

                                  23          Second, foreign sales are relevant to the availability and acceptability of CoolMPS in the

                                  24   market, in light of Defendants’ assertion in their response to Illumina’s rog 12 that CoolMPS does

                                  25   not infringe. This means that if Illumina proves at trial that StandardMPS infringes, Defendants

                                  26   can say that CoolMPS is a non-infringing alternative. Information about the relative sales of

                                  27   StandardMPS and CoolMPS worldwide is relevant to show whether CoolMPS is an available and

                                  28   viable commercially acceptable alternative.
                                                                                        3
                                            Case 3:19-cv-03770-WHO Document 333 Filed 04/07/21 Page 4 of 9




                                   1            Defendants do not have much of a response. They say this discovery is not proportional to

                                   2   the needs of the case, but they fail to identify any burden associated with producing their

                                   3   consolidated audited financial information, or doing a database pull of worldwide sales

                                   4   information for the accused products.

                                   5            Accordingly, the Court grants Illumina’s motion to compel for the reasons explained

                                   6   above.

                                   7   B.       Illumina’s Subpoenas to MyChem LLC and Chanfeng Zhao (20-1465 ECF No. 306;
                                                19-3770 ECF No. 303)
                                   8
                                                Illumina served document and deposition subpoenas on non-parties MyChem and its
                                   9
                                       general manager, Ms. Chanfeng Zhao. The document subpoena seeks (1) “Documents sufficient
                                  10
                                       to show the Chemicals that You supplied to Defendants, including the names, molecular
                                  11
                                       structures, and chemical, physical, and spectral properties of the Chemicals”; (2) “Documents
                                  12
Northern District of California




                                       sufficient to show Your development work related to any Chemicals that You supplied to
 United States District Court




                                  13
                                       Defendants that include azidomethyl”; and (3) “Communications with Defendants related to the
                                  14
                                       development of any Chemicals that You supplied to Defendants that include azidomethyl.” The
                                  15
                                       deposition subpoena seeks Zhao’s testimony. MyChem and Zhao, represented by the same
                                  16
                                       counsel as Defendants, have objected to the subpoenas across the board.
                                  17
                                                Illumina says that MyChem supplies accused azidomethyl nucleotides to Defendants in the
                                  18
                                       United States. Therefore, Illumina reasons, MyChem’s documents are relevant to show
                                  19
                                       MyChem’s direct infringement, for which Defendants are liable for inducing infringement.
                                  20
                                       Illumina also says that MyChem’s internal documents may be relevant to willfulness if they
                                  21
                                       evidence oral communications with Defendants or other circumstantial evidence showing that
                                  22
                                       Defendants were aware of and copying Illumina’s patents.
                                  23
                                                Let’s break down the requests. Documents responsive to request 1 (documents sufficient
                                  24
                                       to show the chemicals that MyChem supplied to Defendants) and request 3 (communications with
                                  25
                                       Defendants related to the development of the azidomethyl chemicals MyChem supplied to them)
                                  26
                                       should also be in the possession of Defendants. Rule 26 states that “the court must limit the . . .
                                  27
                                       extent of discovery otherwise allowed by these rules . . . if it determines that . . . the discovery . . .
                                  28
                                                                                           4
                                         Case 3:19-cv-03770-WHO Document 333 Filed 04/07/21 Page 5 of 9




                                   1   can be obtained from some other source that is more convenient, less burdensome, or less

                                   2   expensive . . .” Fed. R. Civ. Proc. 26(b)(2)(C)(i). “[T]he Ninth Circuit has long held that

                                   3   nonparties subject to discovery requests deserve extra protection from the courts.” High Tech

                                   4   Medical Instrumentation, Inc. v. New Image Indus., Inc., 161 F.R.D. 86, 88 (N.D. Cal. 1995)

                                   5   (citing United States v. C.B.S., 666 F.2d 364, 371-72 (9th Cir. 1982)).

                                   6          Here, documents responsive to requests 1 and 3 can more conveniently be obtained from

                                   7   Defendants. Defendants state that they produced custodial documents including emails in

                                   8   response to Illumina’s ESI search requests, which included the term “*azid*” among others, and

                                   9   they say this captured relevant communications between MyChem and Defendants responsive to

                                  10   the subpoena. During meet and confer, Defendants offered to produce all non-privileged custodial

                                  11   emails hitting on the term “MyChem” if Illumina would withdraw the subpoenas, an offer

                                  12   Illumina declined. However, the Court will hold Defendants to that offer. The Court therefore
Northern District of California
 United States District Court




                                  13   orders Defendants to produce all non-privileged custodial emails hitting on the term “MyChem.”

                                  14   Between this order and Defendants’ prior production of custodial documents, there is no

                                  15   justification for seeking documents responsive to requests 1 and 3 from MyChem.

                                  16          Now let’s talk about request 2. MyChem’s internal documents concerning its development

                                  17   work are undoubtedly confidential research, development, or commercial information within the

                                  18   meaning of Federal Rule of Civil Procedure 45(d)(3)(B)(i). That means Illumina must show “a

                                  19   substantial need” for this material. Fed. R. Civ. Proc. 45(d)(3)(C)(i). The Court is unpersuaded

                                  20   that Illumina has shown this. Illumina’s infringement contentions do not disclose any contention

                                  21   that Defendants have induced their suppliers such as MyChem to infringe, which means that

                                  22   MyChem’s development work may not even be relevant. Illumina argues otherwise and cites its

                                  23   infringement contentions (20-1465 ECF No. 211-6 at 3, 5) to assert that “Defendants have induced

                                  24   infringement by (among other things) ‘controlling the design, manufacture, and supply’ of the

                                  25   ‘Associated BGI Sequencing Products,’ which includes any reagents ‘that contain nucleotides

                                  26   with a 3’-Oazidomethyl blocking group.’” However, the citation to page 3 of the infringement

                                  27   contentions refers to BGI sequencer instruments “that contain nucleotides with a 3’-Oazidomethyl

                                  28   blocking group (collectively, ‘Associated BGI Sequencing Products’) that are used in conjunction
                                                                                        5
                                         Case 3:19-cv-03770-WHO Document 333 Filed 04/07/21 Page 6 of 9




                                   1   with the BGI Sequencers for their intended purpose of DNA sequencing.” (emphasis added)

                                   2   That’s what purchasers do with Defendants’ products, not what suppliers do.

                                   3          The citation to page 5 of the infringement contentions refers to the following paragraph, in

                                   4   which the Court has numbered the sentences:

                                   5                  [1] BGI has also induced and contributed to and/or threatens to
                                                      induce and contribute to infringement by customers or other third
                                   6                  parties by selling, offering to sell, and/or importing BGI Sequencers
                                                      and Associated BGI Sequencing Products in the United States. [2]
                                   7                  Each of the BGI defendants has induced infringement and/or
                                                      threatens to induce infringement by direct infringement by each of the
                                   8                  other BGI defendants of the ’973, ’444, and ’025 Patents. [3] BGI
                                                      has induced infringement and/or threatens to induce infringement by
                                   9                  controlling the design, manufacture, and supply of the BGI
                                                      Sequencers and Associated BGI Sequencing Products with the
                                  10                  knowledge and specific intent that users will use the BGI Sequencers
                                                      and Associated BGI Sequencing Products to infringe the ’973, ’444,
                                  11                  and ’025 Patents. [4] BGI has induced infringement and/or threaten
                                                      to induce infringement by controlling the design, manufacture, and
                                  12                  supply of the BGI Sequencers and Associated BGI Sequencing
Northern District of California
 United States District Court




                                                      Products to infringe the Patents-in-Suit. [5] BGI has induced
                                  13                  infringement and/or threaten to induce infringement by controlling
                                                      the design, manufacture, and supply of materials or apparatuses to be
                                  14                  used with the BGI Sequencers or Associated BGI Sequencing
                                                      Products to infringe the Patents-in-Suit. [6] BGI has induced
                                  15                  infringement and/or threatens to induce infringement by
                                                      disseminating promotional and marketing materials relating to the
                                  16                  BGI Sequencers and Accused BGI Sequencing Products to infringe
                                                      the ’973, ’444, and ’025 Patents. [7] BGI has induced infringement
                                  17                  and/or threatens to induce infringement by creating distribution
                                                      channels for the BGI Sequencers and Associated BGI Sequencing
                                  18                  Products to infringe ’973, ’444, and ’025 Patents. [8] BGI has
                                                      induced infringement and/or threatens to induce infringement by
                                  19                  distributing other instructional materials, product manuals, technical
                                                      materials, and bioinformatics software platforms for the BGI
                                  20                  Sequencers and Associated BGI Sequencing Products to facilitate
                                                      infringement of ’973, ’444, and ’025 Patents. [9] BGI has induced
                                  21                  infringement and/or threatens to induce infringement by participating
                                                      in, supporting, and encouraging others’ use of the BGI Sequencers
                                  22                  and Associated BGI Sequencing Products to infringe ’973, ’444, and
                                                      ’025 Patents. [10] BGI has contributed to infringement of the ’973,
                                  23                  ’444, and ’025 Patents because it knows the BGI Sequencers and
                                                      Associated BGI Sequencing Products constitute material parts of the
                                  24                  ’973, ’444, and ’025 Patents and that they are not a staple article or
                                                      commodity of commerce suitable for substantial noninfringing use
                                  25                  and that their use infringes the ’025 Patent. (emphasis added)
                                  26
                                       A fair reading of these infringement contentions is that they are all directed toward inducing
                                  27
                                       purchasers of Defendants’ products to infringe when they use the products, or that the BGI entities
                                  28
                                                                                        6
                                         Case 3:19-cv-03770-WHO Document 333 Filed 04/07/21 Page 7 of 9




                                   1   induce each other to infringe. Sentence one says that BGI induces customers and other third

                                   2   parties to infringe by providing or offering to provide (selling, offering to sell or importing) the

                                   3   products to them. Sentence two says that the BGI entities induce each other to infringe. Sentence

                                   4   three says the direct infringement occurs when users use the products, again a reference to

                                   5   purchasers. The fourth sentence does not identify any direct infringement. The fifth sentence is

                                   6   again a reference to the products being used. Sentence six says BGI induces infringement by

                                   7   disseminating marketing materials, which is again a focus on sales. Sentence seven refers to BGI

                                   8   creating distribution channels, which refers to BGI distributing the products; acquiring a product

                                   9   from a supplier is not a distribution channel. The eighth sentence refers to BGI distributing

                                  10   related materials that would help users use the products. Sentence nine refers to BGI encouraging

                                  11   others to use the products, which is what end users do. And sentence ten again refers to users

                                  12   using the products. Patent Local Rule 3-1(d) states that infringement contentions must state “[f]or
Northern District of California
 United States District Court




                                  13   each claim which is alleged to have been indirectly infringed, an identification of any direct

                                  14   infringement . . .” (emphasis added) The only direct infringement specifically identified in the

                                  15   cited portions of Illumina’s infringement contentions is direct infringement by purchasers who use

                                  16   the products or by other Defendants. Nothing in Illumina’s infringement contentions suggests that

                                  17   it is pursuing a theory that Defendants induce their suppliers to infringe.

                                  18          In so reasoning, the Court is not adopting a rule that relevance in a patent case is limited to

                                  19   what is disclosed in the infringement contentions. After all, Patent Local Rule 3-6(c) states that

                                  20   the recent discovery of nonpublic information can itself be a basis for seeking leave to amend

                                  21   infringement contentions. Rather, the Court is applying the “substantial need” test in Rule

                                  22   45(d)(3)(C)(i). The close of fact discovery in these civil actions was March 26, 2021. Illumina’s

                                  23   existing infringement contentions do not contend that Defendants induced their suppliers to

                                  24   infringe, and Illumina has not moved to amend to add such a contention. At this late stage in these

                                  25   cases, with fact discovery over (except for what the Court orders in this order and in motions to

                                  26   compel that may be filed until April 2, 2021), the Court has a serious concern that Illumina’s

                                  27   inducement theory concerning MyChem isn’t part of Illumina’s case and likely never will be.

                                  28   Accordingly, Illumina has not shown a substantial need for MyChem’s internal documents about
                                                                                          7
                                         Case 3:19-cv-03770-WHO Document 333 Filed 04/07/21 Page 8 of 9




                                   1   its development.

                                   2          Illumina’s citation to Dr. Systems, Inc. v. Fujifilm Medical Systems USA, Inc., 2008 WL

                                   3   1734241, *3 (S.D. Cal. April 10, 2008), for the broad proposition that infringement contentions

                                   4   cannot support a relevance objection is not persuasive. In Dr. Systems, the court held that the

                                   5   plaintiff could take discovery into not only the products that were expressly accused in the

                                   6   infringement contentions but also of products that were related to those that were expressly

                                   7   accused. More to the point, discovery in that case was still ongoing, so there was additional time

                                   8   to gather evidence and work up further theories of liability, and the court was not applying Rule

                                   9   45’s “substantial need” test. Here, by contrast, fact discovery is over, and Illumina has done

                                  10   nothing to make this new inducement theory part of its case. See Finjan, Inc. v. Qualys, Inc., 2020

                                  11   WL 5569704, *2 (N.D. Cal. Sept. 17, 2020) (“[A]s matters stand now, Finjan is trying to obtain

                                  12   discovery based on infringement theories that are way outside its infringement contentions, fact
Northern District of California
 United States District Court




                                  13   discovery is about to close, and Finjan has not even asked Judge Gonzalez Rogers for permission

                                  14   to amend. The undersigned is quite skeptical that Finjan's new infringement theories will ever be

                                  15   in this case.”). In this situation, there is no substantial need for MyChem’s internal documents.

                                  16          As a back up argument, Illumina argues that MyChem’s internal documents may evidence

                                  17   oral communications with Defendants (e.g., instructions or specifications related to infringement)

                                  18   or other circumstantial evidence showing that Defendants were aware of and copying Illumina’s

                                  19   asserted patents, which could be relevant to willfulness. However, that feels like baseless

                                  20   speculation. It is also a strange, roundabout way of taking discovery. Defendants’ own

                                  21   documents are much more likely to show what they were aware of. Accordingly, this theory of

                                  22   relevance also does not amount to a substantial need.

                                  23          Turning to the deposition subpoena for Zhao, Illumina repeats its arguments that Zhao may

                                  24   have information about MyChem’s direct infringement, Defendants’ inducements of MyChem,

                                  25   and Defendants’ willfulness in carrying out their own infringement. But again, Illumina must

                                  26   show that it has a substantial need to depose Zhao concerning MyChem’s confidential research,

                                  27   development and commercial information. As discussed above, Illumina’s argument in the letter

                                  28   brief that Defendants induced MyChem to infringe asserts a liability theory that does not seem to
                                                                                        8
                                         Case 3:19-cv-03770-WHO Document 333 Filed 04/07/21 Page 9 of 9




                                   1   be in the case, and the suggestion that a witness who used to work for Illumina – not Defendants –

                                   2   would somehow have “testimony . . . that cannot be otherwise” obtained, Fed. R. Civ. Proc.

                                   3   45(d)(3)(C)(i), concerning the willfulness of Defendants’ conduct is not at all persuasive.

                                   4          Illumina’s subpoenas to MyChem and Zhao are quashed.

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: April 1, 2021

                                   8
                                                                                                    THOMAS S. HIXSON
                                   9                                                                United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        9
